Citation Nr: 1121091	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  08-05 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for cold injury residuals of the upper and lower extremities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION
	
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The Veteran had active service from November 1955 to August 1957.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of September 2007 and March 2008 by the Department of Veterans Affairs (VA) St. Petersburg, Florida, Regional Office (RO).

The Veteran's claims were previously before the Board in April 2009 and remanded at that time for additional evidentiary development.  Unfortunately, another remand is required for the reasons discussed below.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In January 2009, the Veteran was afforded a Travel Board hearing before a Veterans Law Judge (VLJ) in conjunction with his service connection claim for a lumbar spine disability.  The hearing transcript is of record.  The Veteran was later notified that the VLJ who conducted the April 2009 hearing was no longer employed at the Board.  The Veteran was subsequently afforded the opportunity for another hearing pursuant to 38 C.F.R. § 20.707 (noting that a VLJ who conducts a hearing on appeal must participate in any final decision made on that appeal).  See also, 38 U.S.C.A. § 7107(c) (West 2002).

In April 2011, the Veteran requested the opportunity to appear for a video-conference hearing in connection with the claims currently on appeal.  To date, however, the Veteran has not been afforded the requested hearing.  On remand, therefore, the Veteran should be scheduled for a video-conference hearing following the usual procedures.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Schedule the Veteran for a video-conference hearing before a Veterans Law Judge following the usual procedures. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

